ORDER

PER CURIAM.
This is an appeal from a judgment entered on a jury verdict for defendant in a malpractice case. The evidence in support of the jury verdict is not insufficient and no error of law appears.
*254An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).